Title: To George Washington from Philippe-André-Joseph de Létombe, 5 October 1788
From: Létombe, Philippe-André-Joseph de
To: Washington, George



Sir,
Boston 5th Octr 1788

I have the honor to send you two Volumes which M. le Comte de Buar, the Author of them, has forwarded to me, beging that I would offer them, in his Name, to your Excellency.
Hydraulicks is not a new science; able men have illustrated it some time since, and, at this moment, one of the greatest men of the age is still increasing his glory by perfecting the Navigation of James & Potomack Rivers; but Sir, M. Le Comte de Buar has deeply examined into the theory of them, has reduced them to experiment, and submits their utility to the wisdom of your Excellency whose approbation would do him infinite honor.
I will transmit to M. le Comte de Buar the answer with which you may please to honor him, and shall likewise be highly flattered in being the conveyer of your opinion of his work.
This occasion of writing to you is the more precious as it may recall me to the remembrance of your Excellency. I have the honor to be known to you, and the acknowledgement of your goodness is equal to the devotion, admiration & all those great & good sentiments with which you have inspired me.
I beg your Excellency to accept the assurances of respect with which I am Yr Excellency’s Most Obedt & very Hble Servt

De la Tombe 

